Citation Nr: 1750948	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-33 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse



ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963 with additional service in the Air Force and Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  A transcript has been associated with the claims file.  

During the hearing, the Veteran waived of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, current right ear hearing loss was incurred as a result of in-service noise exposure.

2.  Resolving all doubt in the Veteran's favor, current left ear hearing loss was incurred as a result of in-service noise exposure.

3.  Resolving all doubt in the Veteran's favor, current tinnitus was incurred as a result of in-service noise exposure and as a result of a service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability are met.  
38 U.S.C.A. §§ 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2017).

2.  The criteria for service connection for left ear hearing loss disability are met.  
38 U.S.C.A. §§ 1110, 1154(a); 38 C.F.R. §§ 3.303, 3.304, 3.385.

3.  The criteria for service connection tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred a right and left ear hearing loss disability as well as tinnitus as a result of in-service noise exposure.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A.  § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).

Service connection is also provided for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2017), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board concludes that the weight of the evidence is in favor of the claim and service connection for right and left ear hearing loss and bilateral tinnitus is warranted.  

The medical evidence, including a May 2012 VA examination and June 2016 private audiogram examination reveal a right and left ear hearing loss disability as the auditory thresholds at multiple frequencies is 40 decibels or higher in each ear.  Tinnitus was also diagnosed based on the Veteran's reports in the 2012 VA examination.    

The Board finds that the reported in-service noise exposure from engine noise is consistent with the circumstances of the Veteran's service as an aircraft mechanic.  See 38 U.S.C.A. § 1154(a).  Moreover, his service treatment records document that he was prescribed earplugs as a result of exposure to jet engine noise in April 1965.  Finally, multiple audiograms demonstrate spikes in the Veteran's hearing thresholds in each ear, including in February 1960, October 1961, September 1962, and April and July 1963 audiograms.  As such, the Board finds that the record confirms the Veteran's in-service noise exposure.   

The Veteran and his spouse, who have been married since 1960, have each testified to the fact that the Veteran's hearing loss had onset during active duty service and that such symptoms have continued and worsened since.   His wife testified that she did not think much of it at the time because she knew he was being exposed to loud jet engine noise, and therefore, hearing loss was expected.  The Veteran has also reported that he noticed and reported the ringing in his ears in 1963 during active duty service.  While the Veteran's audiogram results were within normal limits upon separation and upon audiometric testing in October 1964 and April 1965, the Board notes that the testimony of the Veteran and his spouse are sufficient to establish that the Veteran's bilateral hearing loss and tinnitus began during active duty service as a result of significant in-service noise exposure and have continued since.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b).  Their testimony outweighs the May 2012 VA examiner's opinion regarding right ear hearing loss, as the examiner did not fully consider the lay evidence in favor of the claim. 

Regarding tinnitus, the Board notes that the 2012 VA examiner found that the Veteran's tinnitus was caused by his hearing loss.  As service connection for bilateral hearing loss is granted herein, the VA examiner's opinion lends further support to granting service connection for tinnitus.   Therefore, resolving all doubt in the Veteran's favor, the Board finds that the weight of the evidence is in favor of the claim, and service connection for right and left ear hearing loss and tinnitus is granted. 


ORDER

Service connection for right ear hearing loss is granted.  

Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is granted.  




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


